Notice of Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Applicant’s Attorney David Fox on 22 August 2022.

The application has been amended as follows: 
The period (.) at the end of claim 1 has been deleted and replaced with a comma and the word “and” (i.e. “, and”) and the following has been inserted on a new line after the final line of the claim:
“wherein the evaporator comprises an outlet duct, connecting the evaporator outlet to the upper part of the evaporator tank, the duct comprising a Venturi-effect passage section reduction, the subcooling outlet being connected radially to the Venturi-effect passage section reduction so that the subcooling flow is sucked into the duct by Venturi-effect, when refrigerant is discharged from the upper part into the evaporator outlet.”

Claim 4 has been canceled.

Allowable Subject Matter
Claim 1 and 5-14 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record taken alone or in combination does not teach, suggest, or render obvious the teachings of instant independent claim 1.  Particularly:
Claim 1 teaches a refrigeration apparatus comprising a main circuit which includes a compressor, condenser, expansion valve, and evaporator configured for loop circulation of a main flow of refrigerant and further comprising a lubrication branch which branches from a lubrication inlet connecting a supply part of the main circuit which is between the condenser and the valve inlet (inclusive) to the compressor for feeding refrigerant to the compressor as a lubrication flow and a subcooling branch which comprises a subcooling inlet connected to a lower part of the evaporator, a subcooling outlet connected to an upper part of the evaporator, and a subcooling heat exchanger positioned outside of the evaporator for exchanging heat between the subcooling flow circulating in the subcooling branch and lubrication flow circulating in the lubrication branch to cool the lubrication flow with the subcooling flow, wherein the subcooling inlet is positioned at a lower height than the subcooling outlet so that the subcooling flow is circulated by thermosiphon effect when the subcooling flow is heated by the lubrication flow, wherein the evaporator comprises an evaporator tank, flooded with refrigerant of the main flow and comprises the lower part which connects the evaporator inlet and subcooling inlet and an upper part which connects to the subcooling outlet and the evaporator outlet, and wherein the evaporator comprises an outlet duct connecting the evaporator outlet to the upper part of the evaporator tank, the duct comprising a Venturi-effect passage section reduction such that the subcooling outlet connects radially to this passage section reduction so that the subcooling flow is sucked into the duct by the Venturi-effect when refrigerant is discharged from the upper part into the evaporator outlet as taught in instant independent claim 1.

    PNG
    media_image1.png
    374
    362
    media_image1.png
    Greyscale

US Patent No. 8,104,298 B2 to Sishtla teaches in fig. 1, shown above, a refrigeration cycle system in which a main circuit comprising a compressor (22), condenser (24), expansion valve (26) and evaporator (28) and in which a lubrication branch (62) provides refrigerant from the condenser (24) to lubricate the compressor (22).  Sishtla does not teach such a system including subcooling branch for cooling the flow of lubricating refrigerant or the associated structure including the subcooling heat exchanger, evaporator tank or Venturi-effect passage taught in instant independent claim 1.


    PNG
    media_image2.png
    415
    577
    media_image2.png
    Greyscale

US Patent No. 9,032,753 B2 to Love teaches in fig. 1, shown above, a refrigeration cycle system in which a lubricating flow (through passage 46) being provided to a compressor (14) is cooled in a subcooling heat exchanger (34) by heat exchange with a flow of refrigerant drawn from a subcooling outlet (32) of an evaporator (26).  Love does not teach or suggest the lubricating flow being a flow of refrigerant from the condenser (18) or the passage between the condenser and the expansion valve (22) and further does not teach the subcooling flow of refrigerant drawn from the evaporator (26) being returned to a subcooling outlet to be reintroduced into the main flow in the evaporator, or the evaporator including a Venturi-effect passage as taught in instant independent claim 1.

    PNG
    media_image3.png
    245
    548
    media_image3.png
    Greyscale

US Patent No. 8,677,779 B2 to Lambert teaches in fig. 3, an evaporator arrangement for a refrigeration cycle system in which an evaporator (41) is provided with an outlet (45) and an inlet (46) connecting to an auxiliary evaporator (50) so that refrigerant flows out of the primary evaporator (41) through the outlet (45), provides cooling at the auxiliary evaporator (50), and flows back into the primary evaporator (41) through the inlet (46).  Lambert does not teach or suggest this auxiliary evaporator being used to subcool a flow of lubricating refrigerant to a compressor or operating via a thermosiphon effect, or the primary evaporator having the additional structure taught of the evaporator tank and the Venturi-effect passage in an upper portion of the evaporator where the flow from the auxiliary evaporator (50) reenters the primary evaporator (41) as taught in instant independent claim 1.

    PNG
    media_image4.png
    642
    537
    media_image4.png
    Greyscale

US Patent No. 4,007,776 to Alkasab teaches in fig. 4, shown above, a refrigeration cycle in which an evaporator (110) is provided with an outlet pipe (124) which connects to a Venturi-effect ejector (90) having a converging-diverging nozzle (88) receiving a fluid from a boiler (84) to suck refrigerant from the evaporator by the Venturi effect.
Applicant argues in pp. 9-10 of the Appeal Brief filed 14 July 2022 that the structure taught by Alkasab does not teach or render obvious the limitations of dependent claim 4 (which are added to independent claim 1 by examiner’s amendment as set forth above).  Particularly, applicant argues that Alkasab differs substantially from the claimed invention as the ejector of Alkasab draws fluid from the evaporator using the pressure difference created by fluid from the boiler, rather than using a pressure difference created by fluid from the evaporator to draw fluid from the subcooler as taught in the instant claims.
Upon review of the prior art, examiner agrees with applicant’s argument and characterization of the teachings of Alkasab.  As such, the rejection set forth in the Final Rejection of 15 February 2022 in which Alkasab was relied upon to teach the limitations of claim 4 has been withdrawn.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C COMINGS whose telephone number is (571)270-7385. The examiner can normally be reached Monday - Friday, 8:30 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C COMINGS/Examiner, Art Unit 3763                                                                                                                                                                                                        22 August 2022

/JERRY-DARYL FLETCHER/Supervisory Patent Examiner, Art Unit 3763